UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X       For Online Publication Only
FREEDOM MORTGAGE CORPORATION,
                                                                              ORDER
                                                     Plaintiff,               18-cv-05621 (JMA) (AKT)

                        -against-                                                         FILED 
                                                                                          CLERK 
                                                                                              
CHRISTIAN P. MATHEWS, MARIUXI MATHEWS,                                         5/6/2019 10:32 am
                                                                                              
                                                                                  U.S. DISTRICT COURT 
                                                      Defendants.            EASTERN DISTRICT OF NEW YORK 
----------------------------------------------------------------------X           LONG ISLAND OFFICE 
AZRACK, United States District Judge:

        Plaintiff Freedom Mortgage Corporation (the “Plaintiff”) brought this diversity action

against defendants Christina P. Mathews and Mariuxi Mathews (the “Defendants”) seeking to

foreclose on a mortgage encumbering the property at 521 7th Avenue, New Hyde Park, New York

11040 (the “Subject Property”). (See Compl., ECF No. 1.) Before the Court is Plaintiff’s motion

for default Judgment of Foreclosure and Sale against the Defendants pursuant to Fed. R. Civ. P.

55(a) and New York Real Property Actions and Proceedings Law (“RPAPL”) Article 13. (ECF

Nos. 11, 12, 13.) Plaintiff requests that the Court appoint a Referee to effectuate a sale of the

Subject Property and to disburse the funds from such sale pursuant to RPAPL § 1321 and Fed. R.

Civ. P. 53. Plaintiff further requests reformation of the legal description of the Mortgage 1 and an

Order directing the Nassau County Clerk’s Office to correctly index the initial mortgage. Plaintiff

also moves for monetary damages, as well as attorneys’ fees. For the reasons stated herein,

Plaintiff’s motion is GRANTED, and Plaintiff is awarded damages and additional relief as

described below.



1
  The “Mortgage” refers to the initial mortgage dated February 12, 2016; the gap mortgage dated October 26, 2016,
and the Consolidation, Extension, and Modification Agreement dated October 26, 2016.
                                          I. DISCUSSION

A. Defendants Defaulted

        Defendants were properly served in this action, but have not answered, appeared in this

action, responded to the instant motion for default judgment, or otherwise defended this action.

B. Liability

        When a defendant defaults, the Court is required to accept all of the factual allegations in

the complaint as true and draw all reasonable inferences in the plaintiff’s favor. Finkel v.

Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009). However, the Court also must determine whether

the allegations in the complaint establish the defendant’s liability as a matter of law. Id.

        Under New York law, “a plaintiff in an action to foreclose a mortgage [must] demonstrate:

‘the existence of the mortgage and mortgage note, ownership of the mortgage, and the defendant’s

default in payment.’” Gustavia Home, LLC v. Bent, 321 F. Supp. 3d 409, 414 (E.D.N.Y. 2018)

(citing Campaign v. Barba, 805 N.Y.S.2d 86 (2d Dep’t 2005)). Here, Plaintiff appends to the

Complaint a Certificate of Merit Pursuant to CPLR 3012-B which includes copies of the Mortgage,

the mortgage notes, and the assignment of the Mortgage to Plaintiff. (ECF No. 1-3.) Moreover,

Plaintiff includes an affidavit from Lisa Thomas, a specialist of Plaintiff, affirming that the

Mortgage is in default, and appending a copy of the notice of default sent to the Defendants. (ECF

No. 12-1, Ex. F.). This documentary evidence, together with the allegations in the complaint, is

sufficient to establish the Defendants’ liability. Thus, Plaintiff has established its right to foreclose

upon the Subject Property and a judgment of foreclosure will be entered appointing Plaintiff’s

recommended Referee, Kimberly D. Lerner, Esq., to effectuate the sale of the Subject Property.

        Plaintiff also requests that the legal description contained in the Mortgage be corrected to

fix a typographical error, specifically that the Mortgage be corrected to recite the correct Filed Map


                                                   2
recording information and preamble to reference “Covert Park”, not “Coven Park.” Plaintiff also

notes that the initial mortgage dated February 12, 2016 and recorded in the Nassau County Clerk’s

Office on May 2, 2016 under book 41190 at page 345 was inadvertently only indexed against

Section 32, Block 097, and Lot 87, but should have also been indexed against Lot 88, as the

remaining mortgages were, and asks that the February 12, 2016 mortgage be correctly indexed.

The Court will direct the Nassau County Clerk’s Office to correct those errors.

       C. Damages

       In addition to reformation of the legal description of the Mortgage and foreclosure of the

Subject Property, plaintiff requests an award of monetary damages. “‘[W]hile a party’s default is

deemed to constitute a concession of all well pleaded allegations of liability, it is not considered

an admission of damages.’” Bricklayers & Allied Craftworkers Local 2, Albany, N.Y. Pension

Fund v. Moulton Masonry & Const., LLC, 779 F.3d 182, 189 (2d Cir. 2015) (quoting Cement &

Concrete Workers Dist. Council Welfare Fund v. Metro Found. Contractors, Inc., 699 F.3d 230,

234 (2d Cir. 2012)). The Court must conduct an inquiry to “ascertain the amount of damages with

reasonable certainty.” Credit Lyonnais Sec., Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999)

(citing Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d

Cir. 1997)).

       Plaintiff seeks recovery of the Principal Balance of $432,347.59 owed by the Defendants

on the Note and Mortgage, together with interest on that amount at 3.375% per annum. Plaintiff

also seeks recovery of various charges and disbursements due under the Note and Mortgage,

amounting to: $14,194.67. The Court finds that Plaintiff’s submissions, including the complaint

and affidavit from Lisa Thomas, together with the exhibits annexed thereto, establish the damages

to a reasonable certainty.    Accordingly, Plaintiff is awarded $446,542.26 in damages and


                                                 3
$17,231.38 in interest on the Principal Balance calculated at 3.375% per annum from March 1,

2018 through the date of this Order (calculated at a per diem rate of $39.98).

D. Attorneys’ Costs

       Plaintiff also requests an award of $2,228.38 in litigation costs incurred in litigating this

action. (ECF No. 12-1, Ex. G.) Under both the Note and the Mortgage, Plaintiff is entitled to the

recovery of attorney’s fees and costs in the event of a default. The Court has reviewed the

supporting documentation and finds the litigation costs detailed therein to be reasonable.

Accordingly, Plaintiff is awarded $2,228.38 in litigation costs.

                                        II. CONCLUSION

       For the reasons stated above, Plaintiff’s motion for a default Judgment of Foreclosure and

Sale against the Defendants is granted, as is Plaintiff’s request to reform the legal description of

the mortgage and to direct the Nassau County Clerk’s Office to correctly index the February 12,

2016 mortgage. Plaintiff is awarded $446,542.26 in damages and $17,231.38 in interest on the

Principal Balance (calculated at a per diem rate of $39.98 from March 1, 2018 through the date of

this Order), together with $2,228.38 in litigation costs, for a total monetary award of $466,002.02

The Court will enter a Judgment of Foreclosure and Sale consistent herewith, at which time the

Clerk of the Court will be directed to close this case.

SO ORDERED.

Dated: May 6, 2019
       Central Islip, New York

                                                          /s/ (JMA)
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE




                                                  4
